Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2006                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  126980 (92)                                                                                            Maura D. Corrigan
  127032                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  JOSEPH STAMPLIS and THEODORA STAMPLIS, 

            Plaintiffs-Appellees, 

                                                                              SC: 126980        

  v                                                                           COA: 241801         

                                                                              St. Clair CC: 01-001051-NH
  ST. JOHN HEALTH SYSTEM, d/b/a RIVER
  DISTRICT HOSPITAL,
             Defendant-Appellant, 

             Appellee (127032)

  and 

  G. PHILLIP DOUGLASS, 

             Defendant-Appellee, 

             Appellant (127032)

  and 

  HENRY FORD HEALTH SYSTEM, d/b/a 

  HENRY FORD HOSPITAL, et al

             Defendants.
  _______________________________________

                On order of the Chief Justice, the motion by plaintiffs-appellants for extension of
  time is considered and, it appearing the brief and appendix of appellants was filed July 14,
  2006, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 22, 2006                     _________________________________________
                                                                               Clerk